DETAILED ACTION
The preliminary amendment filed 1/26/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machado et al. (US 10,370,958) in view of Butler (US 6,234,030).  
In regard to claim 1, Machado et al. disclose a system comprising: a plurality of sets of wells (12, 14, 16, as in fig 1, col. 5, lines 34+), wherein each set of wells is comprised of a plurality of 5wells (as in fig 1), where one or more wells is comprised of a wellhead (30) and one or more well sensors (34, col. 7, lines 33+) configured to measure characteristics of a hydrocarbon-containing multiphase fluid produced from the well; a plurality of multi-port valves (266, col. 17, lines 62+, with a MSV 266 on each well as in col. 17, lines 50-55), wherein each multi-port valve is mutually 10exclusively fluidly coupled by one or more conduits to at least one well of one or more sets of wells (col. 17, line 50 – col. 18, line 3); a plurality of multiphase flow meters (282 as on each well as in col. 17, lines 50-55, multiphase as in col. 19, lines 11+), wherein each multiphase flow meter is fluidly coupled to at least one multi-port valve to receive a hydrocarbon-containing 15multiphase fluid from the at least one multi-port valve to which it is fluidly coupled and is configured to measure characteristics of the received multiphase fluid (as in fig 12); a processing facility comprising a separator (20, col. 6, lines 3-6) configured to separate gas and one or more liquid components.  Machado et al. do not disclose a multiphase pump coupled to one or more of the multi-port valves and coupled to the separator.
Butler discloses a system comprising a multiphase pump (fig 3B) configured to pump a hydrocarbon-containing multiphase fluid to a facility (col. 12, lines 31-32).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a multiphase pump, as taught by Butler, with the system of Machado et al. in order to ensure pressurized delivery of the multiphase fluid from the multiphase valve to the processing facility (as taught by Butler).  Providing the multiphase pump of Butler with the system of Machado et al. would provide that the multiphase pump is fluidly coupled to one or more of the multi-port valves by one or more conduits (24 as shown fig 1 Machado et al.) to receive a hydrocarbon-containing fluid therefrom and wherein the separator (of the processing facility of Machado et al.) is fluidly coupled to the multiphase pump to receive fluid therefrom.
In regard to claim 2, Machado et al. disclose a data system (26) wherein: at least one of the well sensors is coupled to the data system and is configured to provide data from the well sensor to the data system (col. 7, lines 33-36); 30at least one of the multi-port valves is comprised of a multi-port valve controller (264, as in fig 12), where the multi-port valve controller is coupled to the data system (as in fig 12, where 264 as coupled with 12/262) and where the multi-port valve controller is adapted to control the multi-port valve in response to19WO 2020/023692PCT/US2019/043338 a signal from the data system to selectively direct fluid flow from a well coupled to the multi-port valve to a multiphase flow meter coupled to the multi-port valve (col. 17, line 64 – col. 18, line 10); at least one of the multiphase flow meters is coupled to the data system to provide data from the multiphase flow meter to the data system (col. 8, lines 12-16).  Machado et al. do not disclose a multiphase pump coupled to the data system.  In the combination above, the multiphase pump, as taught by Butler, is provided with the system.  Butler further teaches that a data system may be coupled to a pump to monitor the pump (col. 14, lines 55-58).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the multiphase pump as connected to the data system in order to monitor the pump (as in Butler, col. 14, lines 55-58).5
In regard to claim 3, Machado et al. disclose wherein the data system is comprised of at least one data system analytical algorithm configured to analyze data input from one or more 10well sensors, one or more multiphase flow meters, or the multiphase pump to produce a data system signal (col. 8, line 5 – col. 9, line 19).
In regard to claim 4, Machado et al. disclose wherein at least one of the wells is comprised of a well remote terminal unit (col. 14, line 35), where the well remote terminal unit is coupled to the data 15system and is adapted to control one or more components of its well in response to a signal from the data system (col. 8, lines 17-27).  
In regard to claim 5, Machado et al. do not explicitly disclose wherein the each well sensor, each multi-port valve, each multiphase flow meter, or the multi-phase pump is wirelessly coupled to the data system, although Machado et al. does disclose that the data system may use wireless communication (col. 6, lines 45-50, col. 7, lines 55-56, col. 9, lines 37+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide wireless communication between all components and the data system in order to provide communication between components not requiring a physical connection.
	In regard to claim 6, Machado et al. discloses wherein the data system comprises a data storage system (58, col. 7, lines 53 – col. 8, line 4; col. 12, lines 4-7; col. 19, lines 19-24).  
In regard to claim 7, Machado et al. disclose a data storage system (58, col. 7, lines 53 – col. 8, line 4; col. 12, lines 4-7; col. 19, lines 19-24) coupled to the data 30system.  
In regard to claim 8, Machado et al. disclose wherein at least one multi-port valve comprises a multi-port valve controller (264) adapted to control the multi-port valve to selectively direct fluid flow from one or more wells to a multi-phase flow meter fluidly coupled to the multi-port valve (col. 18, lines 23-28).  
In regard to claim 9, Machado et al. disclose wherein the separator is a 3-phase separator (col. 6, lines 5-9).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poulisse (US 7,474,969) and Henry et al. (US 9,562,427) also disclose systems for producing and processing well fluids from multiple wells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
7/6/2022